DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/01/2022.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021 and 02/11/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58-60, 63-64, 66-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 64, 66-67, 69-73 of co-pending Application No. 17041692 (reference application). See comparison chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17032999
Co-pending application 17041692
58. […] capturing, via an imaging system, image data associated with intravascular tissue undergoing an ablation procedure and reconstructing, via the imaging system at least one of two-dimensional (2D), three-dimensional (3D), and four-dimensional (4D) images from the image data, wherein reconstruction of the 2D, 3D and/or 4D images comprises processing reflected ultrasound signal data, captured by the imaging device, using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of the intravascular tissue
 displaying, via an interactive interface, the images to an operator carrying out the ablation procedure, the images showing one or more lesion formations in a targeted portion of the intravascular tissue as a result of the ablation procedure.
58. receive full circumferential, three-dimensional (3D) image data from the catheter-based ultrasound imaging device; and reconstruct a 3D image providing a 360-degree visualization of intravascular tissue from said data showing discontinuities between one or more discrete ablations formed in the tissue and a depth of the one or more discrete ablations.

66. process the reflected signal data using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of the intravascular tissue […] reconstruct at least one of a two-, three-, or four-dimensional image from the extracted functional and/or anatomical parameter data; and output, via a display, the reconstructed two-, three-, or four-dimensional image to an operator depicting visualization of the intravascular tissue.
59. wherein the imaging system is configured to provide, via the images, visualization of the intravascular tissue, including visual depictions of the one or more lesion formations in the targeted portion of the intravascular tissue as a result of one or more discrete ablations,
a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations.
58. and reconstruct a 3D image providing a 360-degree visualization of intravascular tissue from said data showing discontinuities between one or more discrete ablations formed in the tissue and a depth of the one or more discrete ablations.

72. wherein the visualization of the intravascular tissue includes visual depictions of one or more lesion formations in a targeted portion of the intravascular tissue as a result of the one or more discrete ablations, a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations.
60. wherein the visual depictions comprise at least one of slice- based and volume-based images of the targeted portion of the intravascular tissue illustrating anatomical depictions of the tissue.
73. wherein the visual depictions comprise at least one of slice- based and volume-based images of the targeted portion of the intravascular tissue illustrating anatomical depictions of the intravascular tissue.
63. wherein the displayed images depict tissue characterization and visual confirmation allowing the operator to determine completeness of the ablation procedure by way of a spatial extent of one or more lesion formations.

69. wherein the tissue characterization comprises at least one of tissue type, tissue health, tissue depth, lesion formation in the tissue as a result of an ablation procedure, and lesion depth in the tissue.
70. wherein the anatomical parameter data comprises at least one of spatial and geometrical relationship of tissue.
64. wherein the spatial extent comprises a pathway and depth of a given lesion formation.
72. wherein the visualization of the intravascular tissue includes visual depictions of one or more lesion formations in a targeted portion of the intravascular tissue as a result of the one or more discrete ablations, a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations.
66. wherein the imaging system comprises a catheter-based ultrasound imaging device further comprising an ablation component provided on distal end thereof.
64. wherein the imaging device comprises a catheter-based ultrasound imaging device comprising a catheter including a rotatable ultrasound transducer Page 3 of 6Attorney Docket No.: ONEP-001/02US 36223/5 PRELIMINARY AMENDMENTarray provided thereon configured to transmit ultrasound pulses to
67. wherein the ultrasound imaging system comprises a console including a processor configured to receive ultrasound image data from the catheter-based ultrasound imaging device and reconstruct images providing a 360-degree visualization of intravascular tissue from said ultrasound image data.
58. wherein the console comprises a processor configured to: receive full circumferential, three-dimensional (3D) image data from the catheter-based ultrasound imaging device; and reconstruct a 3D image providing a 360-degree visualization of intravascular tissue from said data
68. wherein the processor of the console is configured to: control and cause continuous full rotation of an ultrasound transducer array of the catheter-based ultrasound imaging device about a longitudinal axis of the catheter; control and cause transmission of ultrasound pulses from the ultrasound transducer array to, and receipt of echoes from the ultrasound pulses from, surrounding intravascular tissue to thereby extract functional and anatomical parameter data and subsequently reconstruct one or more 3D images based on the functional and anatomical parameter data.
71. wherein the console processor is further configured to: Page 4 of 6Attorney Docket No.: ONEP-001/02US 36223/5 PRELIMINARY AMENDMENT control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter; and control and cause transmission of ultrasound pulses from the ultrasound transducer array to, and receipt of echoes of the ultrasound pulses from, surrounding intravascular tissue to thereby extract functional and/or anatomical parameter data and reconstruct one or more images, either subsequent to or concurrent with receipt of echoes of the ultrasound pulses.
69. wherein the functional parameter data is indicative of a characterization of the intravascular tissue and comprises at least one of tissue perfusion, tissue stiffness or elasticity, tissue strain, tissue anisotropy, tissue coherence, specific statistic tissue parameters modeled by statistical distributions, textural parameters of the tissue, and spectral and frequency-based parameters of the tissue.
67. wherein the functional parameter data comprises at least one of tissue perfusion, tissue stiffness or elasticity, tissue strain, tissue anisotropy, tissue coherence, specific statistic tissue parameters modeled by statistical distributions, textural parameters of the tissue, and spectral and frequency-based parameters of the tissue.


Claims 58-59, 62-63, and 65-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 62-64, 66 and 69 of co-pending Application No. 17032981 (reference application). See comparison chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 17032999
Co-pending application 17032981
58. A method for providing intra-operative feedback during an ablation procedure […] capturing, via an imaging system, image data associated with intravascular tissue undergoing an ablation procedure and reconstructing, via the imaging system at least one of two-dimensional (2D), three-dimensional (3D), and four-dimensional (4D) images from the image data, […] processing reflected ultrasound signal data, captured by the imaging device, using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of intravascular tissue […] ; displaying, via an interactive interface, the images to an operator carrying out the ablation procedure, the images showing one or more lesion formations in a targeted portion of the intravascular tissue as a result of the ablation procedure.
58. wherein the console comprises a processor configured to: reconstruct at least a three-dimensional (3D) image providing visualization of intravascular tissue from image data and depicting one or more lesion formations in a targeted portion of the intravascular tissue as a result of an ablation procedure;  wherein the one or more image reconstruction procedures comprises processing reflected ultrasound signal data using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of an intravascular tissue; and map the 3D image to an ablation plan and correlate the one or more lesion formations to a set of planned lesion formation data of the ablation plan to thereby provide intra-operative feedback to an operator based on the correlation indicating if the one or more lesion formations are complete.

69. reconstructing, via the console processor, at least one of a two-, three-, or four- dimensional image from the extracted functional and/or anatomical parameter data; and Page 4 of 6Attorney Docket No.: ONEP-001/03US 36223/6 PRELIMINARY AMENDMENT mapping, via the console processor, the reconstructed two-, three-, or four-dimensional image to the ablation plan to thereby provide intra-operative feedback to the operator indicating whether the ablation procedure is successful or unsuccessful.
59. wherein the imaging system is configured to provide, via the images, visualization of the intravascular tissue, including visual depictions of the one or more lesion formations in the targeted portion of the intravascular tissue as a result of one or more discrete ablations,
a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations.
62. wherein planned lesion formation data comprises at least one of a pathway of lesion formation and a depth of lesion formation.
62. wherein the state of the intravascular tissue undergoing ablation comprises a complete state or incomplete state.

64. the console processor is configured to output a notification to the operator in the form of a visual indication of an incomplete and unsuccessful ablation of the targeted portion of the intravascular tissue.
63. wherein the displayed images depict tissue characterization and visual confirmation allowing the operator to determine completeness of the ablation procedure by way of a spatial extent of one or more lesion formations.
63. the console processor is configured to output a notification to the operator in the form of an indication of a complete and successful ablation of the targeted portion of the intravascular tissue.
65. wherein the displayed images enables monitoring and verification of accuracy and completeness of ablation procedures while ultrasound imaging and ablation procedures are being performed. 
63. the console processor is configured to output a notification to the operator in the form of an indication of a complete and successful ablation of the targeted portion of the intravascular tissue.
66. wherein the imaging system comprises a catheter-based ultrasound imaging device further comprising an ablation component provided on distal end thereof.
66. wherein the imaging device comprises a catheter-based ultrasound imaging device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 58 and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair US 20140180273 A1 “Nair”.
Regarding claim 58, Nair teaches “A method for providing intra-operative feedback during an ablation procedure, the method comprising” (“The devices, systems, and methods described herein may be used to characterize tissue and provide real-time feedback as to the level of ablation during a variety of ablation and/or neuromodulation applications” [0209] and “At step 1228, the user and/or the processor 220 may utilize such imaging and/or characterization data to determine the circumferential placement of particular electrodes 1030 and to refine the treatment plan. […] The tissue characterization data allows the user and/or processor 220 to determine the appropriate level of ablative energy necessary to ablate the various tissue components of the target object” [0185]. Thus, since the method shown in FIG. 29a involves the step of refining the treatment plan based on the tissue characterization data to provide real-time feedback regarding the appropriate level of ablative energy necessary to ablate tissue within the target object, the method disclosed constitutes a method for providing intra-operative feedback during an ablation procedure.);
“providing an imaging system comprising an ultrasound imaging device and a console operably associated with the imaging device” (“The present disclosure relates generally to an apparatus, systems, and methods for tissue ablation and image-guided monitoring of tissue ablation through tissue characterization. […] The present disclosure describes systems and methods for tissue characterization by analyzing images created by an energy emission device, such as, by way of non-limiting example, an ultrasound transducer, deployable with an imaging system to facilitate interpretation of images of a patient’s tissues of interest, such as ablated and neighboring tissue” [0048] and “In the pictured embodiment, the imaging apparatus 180 comprises an ultrasound imaging transducer” [0053]. Therefore, an imaging system comprising an ultrasound imaging device (i.e. an ultrasound imaging transducer) is provided. Additionally, regarding a console, Nair discloses “Illustrated in FIG. 9 is one embodiment of a signal analyzer logic 650 for processing and analyzing radio frequency ultrasound data. It will be appreciated that the signal analyzer logic 650 may be embodied as part of an ultrasound imaging console, an ablation system console, or as part of a separate system that receives raw radio frequency data from an ultrasound apparatus. […] A signal processing logic 660 is configured to process each scan line of the ultrasound data and transform it to a format that can be analyzed” [0089]. Therefore, the system includes console (i.e. ultrasound imaging console performing signal processing logic 660) operably associated with the imaging device.);
“capturing, via the imaging device, image data associated with intravascular tissue prior to undergoing an ablation procedure, during the ablation procedure, and after the ablation procedure, the image data comprising ultrasound signal data captured from different angular acquisitions using emitted plane-waves and/or focused ultrasound beams and captured over a defined frequency range” (“In some instance, embodiments of the present disclosure are configured to image and characterize tissue before, during, and/or after ablation of a carotid body” [0109]; “At step 1238, the user and/or processor 220 may direct the imaging apparatus 980 and/or central imaging apparatus 355 obtain intravascular image data of the vessel wall adjacent the target nerves during and/or after the application of thermal energy to the vessel wall 1310. At step 1240, the characterization application 250 can analyze the intravascular image data of the vessel wall adjacent the target nerves during and/or after the application of thermal energy to the vessel wall 1310 to characterize different tissue components and the level of ablation achieved” [0196]. Therefore, intravascular images are captured via the imaging device before, during and after ablation. Thus, the method performed by the system performs the step of capturing, via the imaging device, image data associated with intravascular tissue prior to (i.e. before) undergoing an ablation procedure, during the ablation procedure and after the ablation procedure.
Furthermore, regarding the image data comprising ultrasound signal data captured from different angular acquisitions using emitted plane-waves and/or focused ultrasound beams and captured over a defined frequency range, Nair discloses “The present disclosure describes systems and methods for tissue characterization by analyzing images created by an energy emission device, such as, by way of non-limiting example, an ultrasound transducer, deployable with an imaging system to facilitate interpretation of images of a patient’s tissue of interest, such as ablated and neighboring tissue” [0048], “In the pictured embodiment, the imaging apparatus 180 comprises an ultrasound imaging transducer. The imaging apparatus 80 can take the form of any one of a number of known ultrasound imaging transducers, such as […] a rotational transducer. […] In the pictured embodiment, the imaging field of view 223 is shown overlapping with the ablating field 221, thereby allowing the user to image the tissue being ablated within the ablating field 221 in real-time” [0053]. An ultrasound transducer inherently captures image data over a defined frequency range. A rotational ultrasound transducer inherently rotates to different angular positions when obtaining image data. Therefore, since the ultrasound [imaging] transducer is configured as a rotational transducer to acquire images within the ablating field of view 221 (see FIG. 1), the image data comprises ultrasound signal data captured from different angular acquisitions using emitted plane-waves and/or focused ultrasound beams and captured over a defined frequency range.);
“processing, via the console, the ultrasound signal data and extracting functional and anatomical parameter data of the intravascular tissue using a functional imaging algorithm and an anatomical imaging algorithm” (“The systems and methods described herein correlate image properties of the tissues of interest with pre-determined tissue properties to automatically and reproducibly characterize the tissues of interest in real time (i.e., as the tissues are imaged and/or ablated). In some embodiments, the systems and methods described herein utilize various parameters related to the type of tissue being imaged, the type of ablation technique being employed, particular anatomical characteristics of the patient, and/or medical conditions of the patient to better characterize the tissues of interest. By automatically and reproducibly characterizing the imaged tissues in real time, the systems and methods described herein minimize the known observer-variability associated with tissue characterization by observers” [0048]; “In some embodiments, signal analysis (i.e., frequency analysis, etc.) is performed on the identified IVUS data before the parameters are identified because the frequency information can serve as a “signature” for a particular tissue type or characteristic” [0070] and “For example, in some embodiments, the IVUS image may be brighter from an ablated region or a region with a more fibrous/necrotic core” [0185]. The frequency information, in this case, is associated with the functionality of the tissue (i.e. the functional parameter data) because necrotic/ablated tissue possesses different spectral frequency characteristics than normal tissue. Furthermore, since the ablated region and/or fibrous/necrotic core is brighter than normal tissue (i.e. anatomical parameter data) this brightness difference depicts the spatial/geometrical relationship of tissue. In this case, in order to correlate image properties of the tissue with predetermined tissue properties automatically using various parameters (i.e. functional parameters) related to the type of tissue and anatomical characteristics of the patient (i.e. anatomical parameters) and to identify a particular tissue type based on its associated frequency information and/or brightness, it is necessary for the processing to utilize a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of intravascular tissue.
Additionally, in order for the diagnostic logic 750 to reconstruct the received data into displayed 2D or 3D images (see [0103] below), the diagnostic logic 750 must have performed processing, via the console, the ultrasound signal data and extracting functional and anatomical parameter data of the intravascular tissue using a functional imaging algorithm and an anatomical imaging algorithm.);
“reconstructing, via the console, at least one of two-dimensional (2D), three-dimensional (3D) and four-dimensional (4D) images from the image data, based on the extracted functional and anatomical parameter data” (“With reference to FIG. 11, once a sufficient amount of data is analyzed and the tissue type and ablation level of the object 405 are characterized, a diagnostic logic 750 may be included in the ablation system 400 to generate an ablation assessment 755 as to the level of progress made in the patient’s treatment in light of the patient’s preexisting health conditions, symptoms, and differential diagnosis. […] Additionally, the diagnostic logic 750 may be configured to reconstruct the received data into displayed 2D or 3D images, and the identified components may be visually distinguished on a display 760” [0103]. Therefore, the method of FIG. 29a performs the step of reconstructing, via the imaging system, at least one of two-dimensional (2D), three-dimensional (3D), and four-dimensional (4D) images from the image data based on the extracted functional and anatomical parameter data.);
“displaying, via an interactive interface, the images to an operator prior to, during and after carrying out the ablation procedure, at least some of the images showing one or more lesion formations in a targeted portion of the intravascular tissue as a result of the ablation procedure, thereby providing the operator with visual indication of the state of the intravascular tissue undergoing ablation” (“The interface 140 is configured to connect the catheter 110 to a patient interface module or controller 210, which may include a graphical user interface (GUI) 215. More specifically, in some instances the interface 140 is configured to communicatively connect at least the imaging apparatus 180 and the ablative element 170 of the catheter 110 to a controller 210 suitable for carrying out ablation and intravascular imaging” [0050] and “The identified tissue type(s) and/or characterization conclusions are provided to the characterization application 250 as characterization data. In some embodiments, the characterization data is provided via the GUI 215 or another input device that is electrically coupled to the controller 210 and/or the processor 220” [0066] and “The imaging apparatus 980 and/or the central imaging apparatus 1001 may obtain images of the vessel wall concentrically about the catheter 850 so as to measure the thickness of the vessel wall in the target area of interest. In some cases, the imaging data may allow identification and/or tissue characterization of the atherosclerotic changes, plaques, tissues, lesions, and the like from within the blood vessel” [0174] and “In some instances, at step 1227, the user and/or the processor 220 may again use the tissue characterization application 250 to characterize the tissue composition and ablation level of the target tissues” [0184]. Therefore, since the imaging data can be provided to the user via the graphical user interface 215 (i.e. the interactive interface) and the central imaging apparatus obtains images of the vessel wall to allow identification and/or tissue characterization of lesions and the imaging is performed before, during and/or after ablation (see [0109]), the method involves displaying, via an interactive interface, the images to an operator prior to, during and after carrying out the ablation procedure, at least some of the images showing one or more lesion formations in a targeted portion of the intravascular tissue as a result of the ablation procedure, thereby providing the operator with visual indication of the state of the intravascular tissue undergoing ablation.).
Regarding claim 66, due to its dependence on claim 58, this claim inherits the references disclosed therein. Nair teaches “wherein the ultrasound imaging device comprises a catheter-based ultrasound imaging device further comprising an ablation component provided on distal end thereof” (“FIG. 1 illustrates an ablation system 100 that is configured to deliver ablative energy to target tissues and monitor the ablated tissues according to one embodiment of the present disclosure. The system 100 includes an ablation catheter 110 comprising an elongate, flexible, tubular body 120 that is configured for intravascular placement and defines an internal lumen 125. […] In FIG. 1, the distal portion 160 includes an ablative element 170 and an imaging apparatus 180 positioned proximal to a distal tip 190. […] In other embodiments, the ablative element 170 is positioned distal to the imaging apparatus 180. Generally, the catheter 110 may be configured to take on any desired profile, which may depend upon the type of ablative element, the type of imaging apparatus (e.g. ultrasound OCT, multi-modality, etc.), the desired application, or the particular tissue of interest” [0049] and “The imaging apparatus 180 then collects waves of ultrasound energy reflected back from the object 405 and surrounding tissues as data” [0077]. Therefore, since the catheter 110 includes an imaging apparatus 108 and the imaging apparatus 108 can collect ultrasound energy from the object 405, the ultrasound imaging device comprises a catheter-based ultrasound imaging device. Additionally, since the ablative element 170 can be positioned distal to the imaging apparatus 180, the imaging system further comprises an ablation component provided on distal end thereof.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-65 are rejected under 35 U.S.C. 103 as being unpatentable over Nair US 20140180273 A1 “Nair” as applied to claims 58 and 66 above, and further in view of Phillips et al. US 20170120080 A1 “Phillips”.
Regarding claim 59, due to its dependence on claim 58, this claim inherits the references disclosed therein. Nair teaches “wherein the imaging system is configured to provide, via the images, visualization of the intravascular tissue, including visual depictions of the one or more lesion formations in the targeted portion of the intravascular tissue as a result of one or more discrete ablations, […]” (“Utilizing the real-time intravascular image data provided by the imaging apparatus 980 and/or the central imaging apparatus 355, as well as the real-time tissue characterization data, the user and/or the processor 220 may plan to apply uniform heating of all the electrodes 1030 or differential heating by selectively activating or a selective subset of electrodes 1030 with varying amounts of thermal energy, e.g. RF energy, to apply the optimal amount and type of thermal energy to the renal nerves 870 surrounding the vessel 1300 to properly ablate and/or denervate the target area” [0185] and “At step 1234 of FIG. 29b, the user and/or the processor 220 may initiate the actual thermal neuromodulation (i.e., ablative) process by applying thermal (i.e., RF) energy to the renal nerves 870 through the electrodes 1030” [0188] and “In some embodiments, the ablation catheter 110 may have multiple ablative elements that operate separately or in concert to form the desired lesions during an ablation procedure” [0052]. Therefore, since the real-time intravascular image data and the real-time tissue characterization data can be used to plan the heating of the electrodes to cause thermal ablation and the ablation catheter may include multiple ablative elements to operate separately or in concert to form lesions during an ablation procedure, the imaging system (i.e. the imaging apparatus 980 and/or the central imaging apparatus 355) is configured to provide, via the images, visualization of the intravascular tissue, including visual depictions of the one or more lesion formations in the targeted portion of the intravascular tissue as a result of one or more discrete ablations.).
Nair does not teach “a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations”.
Phillips is within the same field of endeavor as the instant application since it involves “Systems and methods for a graphical user interface for an ablation procedure […]” [Abstract].
Phillips teaches “a pathway of each of the one or more lesion formations, and a depth of the one or more lesion formations” (“In some embodiments, a method for providing a user interface for an ablation procedure includes providing a user interface system […] The graphical user interface includes a three-dimensional anatomical reference map of a chamber of a body tissue to be ablated, where a lesion path is superimposed on the anatomical reference map.” [0011] and “FIG. 3 shows an example of a Graphical User Interface 300 used with the Keyboard 31, and Mouse 32 (or other control device(s) during the procedure to enable mapping, planning, pre-therapy scanning, and ablation of the target tissue 50. […] The Reference Map 310 has a Lesion Path 312 superimposed onto it, along with a position of the Catheter 314 and Ultrasound Beam 318 relative to the chamber” [0037] and “The Lesion Overlay Map 510 shows the chamber of Body Tissue 512 with a Catheter 514 and Lesion Path 516. Graphical User Interface 500 also includes an Overlay Window 540 in which different lesion paths can be planned. In this example, three lesion paths, plan 1, plan 2, and plan 3 are listed” [0045]. Therefore, since the lesion path 312 is superimposed onto the reference map 310 and more than one lesion path can be presented as shown in FIG. 5, the imaging system had to have been configured to provide a pathway (i.e. path) of each of the one or more lesion formations.
Regarding the imaging system being configured to provide a depth of the one or more lesion formations, Phillips discloses “During ablation, real-time information about all the System 10 operating parameters, […] Lesion 53 depth, Lesion 53 depth with respect to Tissue Thickness 51, distance to Collateral Tissue 52, Lesion 53 depth with respect to Collateral Tissue 52, depth of Lesion 53” [0083] and “The user may then modify the Planned Lesion 820 based on information obtained about the Lesion 53, Collateral Tissue 52, ablation parameters, etc. through the graphical user interfaces as described above. […] The depth of the Lesion 53 may be adjusted as part of determining the Lesion 53, as well as energy delivery, etc. as previously discussed” [0078]. Therefore, since real-time information regarding the depth of Lesion 53 can be provided and the depth of the lesion 53 may be adjusted when determining the lesion 53, under broadest reasonable interpretation, the imaging system had to have been configured to provide a depth of the one or more lesion formations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair to include the imaging system being configured to provide a pathway of the one or more lesion formations and the depth of the one or more lesion formations as disclosed in Phillips to provide the user with real-time information with which an ablation procedure can be planned. By displaying the lesion path (i.e. pathway) and depth of the lesion provide the user with a better understanding of the tissue characteristics when planning and performing an ablation procedure. Providing a lesion path and the depth of the lesion represent a known technique of characterizing tissue when planning an performing an ablation procedure with a reasonable expectation of success, therefore it would be obvious to try. 
Regarding claim 60, due to its dependence on claim 59, this claim inherits the references disclosed therein. Nair teaches “wherein the visual depictions comprise at least one of slice-based and volume-based images of the targeted portion of the intravascular tissue illustrating anatomical depictions of the tissue” (“With reference to FIG. 11, once a sufficient amount of data is analyzed and the tissue type and ablation level of the object 405 are characterized, a diagnostic logic 750 may be included in the ablation system 400 to generate an ablation assessment 755 as to the level of progress made in the patient's treatment in light of the patient's preexisting health conditions, symptoms, and differential diagnosis. […] Additionally, the diagnostic logic 750 may be configured to reconstruct the received data into displayed 2D or 3D images, and the identified components may be visually distinguished on a display 760” [0103]. For the diagnostic logic 750 to reconstruct the received data into displayed 2D or 3D images, under broadest reasonable interpretation the method had to have been configured to display the visual depictions comprising at least one of slice-based (i.e. 2D imaging) and volume-based (i.e. 3D imaging) images of the targeted portion of the intravascular tissue illustrating depictions of the tissue.).
Regarding claim 61, due to its dependence on claim 59, this claim inherits the references disclosed therein. Nair teaches “further comprising adjusting, in response to operator input, ablation energy upon the targeted portion of the intravascular tissue based on the state of the intravascular tissue depicted in the images” (“As described above in relation to FIGS. 6, 12-14 and 29a, the user and/or processor 220 may use real-time tissue characterization data to determine the appropriate level of ablative energy to apply to particular tissue components and adjust the amount of ablative energy applied through the electrode(s) 1030 accordingly” [0194] and “Based on the assessment of the scanned object or region of interest, the diagnostic logic 750 can be configured to generate a score indicating the level of ablation. […] Depending upon the real-time score, the user and/or the processor 220 (shown in FIG. 1) may decide to continue ablative therapy at the same level of ablative energy, reduce the level of ablative energy, increase the level of ablative energy, or discontinue ablative therapy at that location” [0104] and “Under control of the user or an automated control algorithm in the processor 220, the ablation source 225 generates a selected form and magnitude of thermal energy” [0059]. Therefore, since the user may utilize the real-time tissue characterization data to determine the appropriate level of ablative energy and the user can control the ablation source 225 to generate thermal energy (i.e. ablative energy), under broadest reasonable interpretation, the method involves performing the step of adjusting, in response to operator input, ablation energy upon the targeted portion of the intravascular tissue based on the state of the intravascular tissue depicted in the images.).
Regarding claim 62, due to its dependence on claim 61, this claim inherits the references disclosed therein. Nair teaches “wherein the state of the intravascular tissue undergoing ablation comprises a complete state or incomplete state” (“With reference to FIG. 11, once a sufficient amount of data is analyzed and the tissue type and ablation level of the object 405 are characterized, a diagnostic logic 750 may be included in the ablation system 400 to generate an ablation assessment 755 as to the level of the patient’s preexisting health conditions, symptoms, and differential diagnosis. For example, in some embodiments, the diagnostic logic may quantify the appropriate level of ablation to be employed next or the diagnostic logic may indicate that the treatment is complete based on the types of tissues and levels of ablation observed” [0103], “In some embodiments (not pictured in FIG. 29b), the user and/or the processor 220 may use the sensed data about neural conductivity/activity/traffic to determine whether the patient requires more neuromodulation after the other sensed data and/or imaging data suggest that the thermal neuromodulation procedure is complete” [0201] and “At step 1246, after determining that the neuromodulation process is complete based on the intravascular image data, the sensed data, and/or the tissue characterization data, the user may stop the application of thermal energy” [0208] and “In addition, the tissue specimen can comprise ablated tissue in any of a variety of stages of ablation, including, by way of non-limiting example, minimally ablated tissue, moderately ablated tissue, majorly ablated tissue, and/or completely ablated tissue” [0065]. Therefore, since the diagnostic logic 750 can be used to generate an ablation assessment 755 to quantify the appropriate level of ablation or indicate the treatment is complete and the user can utilize the sensed data to determine whether the thermal neuromodulation procedure (i.e. ablation procedure) is complete and the user can stop the application of thermal energy, under broadest reasonable interpretation, wherein the state of the intravascular tissue undergoing ablation has to comprise a complete state (i.e. corresponding to stopping the application of thermal/ablative energy) or incomplete state (i.e. a tissue requiring further application of thermal/ablative energy).).  
Regarding claim 63, due to its dependence on claim 62, this claim inherits the references disclosed therein. Nair teaches “wherein the displayed images depict tissue characterization and visual confirmation allowing the operator to determine completeness of the ablation procedure by way of a spatial extent of the one or more lesion formations” (“At step 1228, the user and/or the processor 220 may utilize such imaging and/or characterization data to determine the circumferential placement of particular electrodes 1030 and to refine the treatment plan. […] Utilizing the real-time intravascular image data provided by the imaging apparatus 980 and/or the central imaging apparatus 355, as well as the real-time tissue characterization data, the user and/or the processor 220 may plan to apply uniform heating of all the electrodes 1030 or differential heating by selectively activating or energizing an individual electrode 1030 or a selective subset of electrodes 1030 with varying amounts of thermal energy, e.g., RF energy, to apply the optimal amount and type of thermal energy to the renal nerves 870 surrounding the vessel 1300 to properly ablate and/or denervate the target area” [0185] and “At step 1242, the user and/or the processor 220 may utilize such data (including, for example, the sensing, imaging, and/or tissue characterization data) to determine whether the desired level of thermal injury had been achieved. At step 1244, if the imaging data leads to an assessment that the desired level of thermal injury and/or neuromodulation has been achieved, the user and/or the processor 220 may stop the application of thermal energy at step 1246.” [0197], “The tissue characterization 485 can identify the more ablated, less ablated and non-ablated areas in real-time during the ablation procedure” [0096]. Thus, since the user can utilize the real-time intravascular image data and the tissue characterization data to determine if the desired thermal injury has been achieved (i.e. indicating the completion of ablation) and the tissue characterization can identify the more ablated areas (i.e. the “extent of the area to be ablated” [Nair: 0009], the displayed images had to have depicted tissue characterization and provided visual confirmation allowing the operator to determine completeness of the ablation procedure by way of a spatial extent of the one or more lesion formations.). 
Regarding claim 64, due to its dependence on claim 63, this claim inherits the references disclosed therein. Nair does not explicitly teach “wherein the spatial extent comprises a pathway and a depth of a given lesion formation”.
Phillips teaches “wherein the spatial extent comprises a pathway and a depth of a given lesion formation” (“In some embodiments, a method for providing a user interface for an ablation procedure includes providing a user interface system […] The graphical user interface includes a three-dimensional anatomical reference map of a chamber of a body tissue to be ablated, where a lesion path is superimposed on the anatomical reference map.” [0011] and “FIG. 3 shows an example of a Graphical User Interface 300 used with the Keyboard 31, and Mouse 32 (or other control device(s) during the procedure to enable mapping, planning, pre-therapy scanning, and ablation of the target tissue 50. […] The Reference Map 310 has a Lesion Path 312 superimposed onto it, along with a position of the Catheter 314 and Ultrasound Beam 318 relative to the chamber” [0037]. Therefore, since the lesion path 312 is superimposed onto the reference map 310 to and more than one lesion path can be presented as shown in FIG. 5, the imaging system had to have been configured to provide a pathway (i.e. path) of each of the given lesion formation.
Regarding the spatial extent comprising a depth of a given lesion formation, Phillips discloses “During ablation, real-time information about all the System 10 operating parameters, […] Lesion 53 depth, Lesion 53 depth with respect to Tissue Thickness 51, distance to Collateral Tissue 52, Lesion 53 depth with respect to Collateral Tissue 52, depth of Lesion 53” [0083] and “The user may then modify the Planned Lesion 820 based on information obtained about the Lesion 53, Collateral Tissue 52, ablation parameters, etc. through the graphical user interfaces as described above. […] The depth of the Lesion 53 may be adjusted as part of determining the Lesion 53, as well as energy delivery, etc. as previously discussed” [0078]. Therefore, since real-time information regarding the depth of Lesion 53 can be provided and the depth of the lesion 53 may be adjusted when determining the lesion 53, under broadest reasonable interpretation, the imaging system had to have been configured to provide a spatial extend which comprises a depth of the given lesion formation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair to include the imaging system being configured to provide the spatial extent of the one or more lesion formations comprising a pathway and depth of the given lesion formation as disclosed in Phillips to provide the user with real-time information with which an ablation procedure can be planned. By displaying the lesion path (i.e. pathway) and depth of the lesion provide the user with a better understanding of the tissue characteristics when planning and performing an ablation procedure. Providing a lesion path and the depth of the lesion represent a known technique of characterizing tissue when planning an performing an ablation procedure with a reasonable expectation of success, therefore it would be obvious to try. 
Regarding claim 65, due to its dependence on claim 62, this claim inherits the references disclosed therein. Nair teaches “wherein the displayed images enables monitoring and verification of accuracy and completeness of ablation procedures while ultrasound imaging and ablation procedures are being performed” (“The present disclosure relates generally to an apparatus, systems, and methods for tissue ablation and image guided monitoring of tissue ablation through tissue characterization. […] The present disclosure describes systems and methods for tissue characterization by analyzing images created by an energy emission device, such as, by way of non-limiting example, an ultrasound transducer, deployable with an imaging system to facilitate interpretation of images of a patient's tissues of interest, such as ablated and neighboring tissue” [0048]. Therefore, since the method is utilized for tissue ablation an image guided monitoring of the tissue ablation through tissue characterization and the tissue characterization is performed through an ultrasound transducer deployable with an imaging system, the method is for monitoring and verifying of accuracy and completeness of ablation procedures while ultrasound imaging and ablation procedures are being performed.
Furthermore in regard to verifying accuracy and completeness of ablation procedures, Nair discloses “At step 1246, after determining that the neuromodulation process is complete based on the intravascular image data, the sensed data, and/or the tissue characterization data, the user may stop the application of thermal energy” [0208] and “The imaging apparatus 180 utilizes this database 245 to compare and correlate the signal properties of the tissue-of-interest with the pre-determined properties 480 to accurately characterize the tissue and determine the real-time level of ablation” [0209]. For the user to stop the application of thermal (i.e. ablation) energy, the displayed images and/or tissue characterization data had to have indicated that the ablation procedure is complete. Furthermore, since the imaging apparatus can utilize a database 245 to accurately characterize the tissue and determine the real-time level of ablation, the method had to have utilized the displayed images to verify the accuracy of the ablation procedures.).
Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Nair US 20140180273 A1 “Nair” as applied to claims 58 and 66 above, and further in view of Kemp US 20140276084 A1 “Kemp”.
Regarding claim 67, due to its dependence on claim 66, this claim inherits the references disclosed therein. Nair teaches “wherein the console comprises a processor configured to receive ultrasound image data from the catheter-based ultrasound imaging device and reconstruct images […]” (“The interface 140 is configured to connect the catheter 110 to a patient interface module or controller 210, which may include a graphic user interface (GUI) 215. More specifically, in some instances the interface 140 is configured to communicatively connect at least the imaging apparatus 180 and the ablative element 170 of the catheter 110 to a controller 210 suitable for carrying out ablation and intravascular imaging” [0050], “The controller 210 is connected to the processor 220” [0055] and “The processor 220 can receive input data from the controller 210, a memory 245, a characterization database 250, accessory devices 240, the imaging apparatus 180, and/or the ablative element 170 directly or via wireless mechanisms” [0056]. Therefore, since the controller 210 is communicatively connected to the imaging apparatus 180 and is suitable for carrying out intravascular imaging, the controller 210 constitutes a console including a processor configured to receive ultrasound image data from the catheter-based ultrasound imaging device.
Regarding reconstructing images Nair discloses “Many different border detection methods are available including analyzing signal properties of the scan line, reconstructing an image from the ultrasound data and detecting borders from the image data, and other methods” [0100] and “Additionally, the diagnostic logic 750 may be configured to reconstruct the received data into displayed 2D or 3D images, and the identified components may be visually distinguished on a display 760” [0103]. Therefore, the ultrasound imaging system can reconstruct images.).
Nair does not teach “providing a 360-degree visualization of intravascular tissue from said ultrasound image data”.
Kemp is within the same field of endeavor because it involves a device for intravascular ultrasound imaging [Title].
Kemp teaches “providing a 360-degree visualization of intravascular tissue from said ultrasound image data” (“FIGS. 11-13 depict generation of a three-dimensional image of, e.g. a body lumen, using linear-phased imaging array of the invention. […] During rotation, each of the plurality of imaging elements collects cross-sectional data (or frame) of the lumen, as shown by the imaging plane Bn being rotated 360°. […] Each frame represents a 360° slice of the vessel along the length of the vessel (B-scan), which is shown in FIG. 13” [0033] and “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as [a] single mechanical 360° rotation” [0006]. Therefore, since the linear-phased array is rotated 360° to provide a three-dimensional image of the vessel, the ultrasound system had to have provided a 360-degree visualization of intravascular tissue from said ultrasound image data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair to include providing a 360-degree visualization of the intravascular tissue as disclosed in Kemp to provide the user with a three-dimensional image of the vessel [Kemp: 0006]. Performing intravascular imaging with a rotational IVUS catheter is one of a finite number of known techniques to produce three-dimensional (i.e. 360-degree) visualizations of vessels with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with a 360-degree visualization of the intravascular tissue being subjected to an ablation procedure.
Regarding claim 68, due to its dependence on claim 67, this claim inherits the references disclosed therein. Nair teaches “wherein the processor of the console is further configured to: […]; control and cause transmission of ultrasound pulses from the ultrasound transducer array to, and receipt of echoes from the ultrasound pulses from, surrounding intravascular tissue, to thereby extract functional and/or anatomical parameter data and subsequently reconstruct one or more 3D images based on the functional and/or anatomical parameter data” (“In the pictured embodiment, the controller 210 is configured to couple the imaging apparatus 180 to the imaging energy generator 222. In embodiments where the imaging apparatus 180 is an intravascular ultrasound (IVUS) transducer(s), the imaging energy generator comprises an ultrasound energy generator. Under the user-directed operation of the controller 210, the imaging energy generator 222 may generate a selected form and magnitude of energy (e.g. a particular energy frequency) best suited to a particular application. […] The user may use the controller 130 to initiate, terminate, and adjust various operational characteristics of the imaging energy generator 222” [0058]. Therefore, the processor of the console us further configured to control and cause transmission of ultrasound pulsed from the ultrasound transducer array to and receipt of echoes from the ultrasound pulses from surrounding intravascular tissue. 
Regarding extracting functional and/or anatomical parameter data, Nair discloses “At step 330, the ROI is mapped to the IVUS image and associated IVUS data is identified. Image analysis (including, for example and without limitation, spectral analysis and frequency analysis) is then performed on the associated IVUS data at step 335, and at least one parameter is identified at step 340” [0072] and “For example, if the imaging modality being used were ultrasound, the pre-determined signal properties 480 may include various parameters in the spectral domain directly associated with scatter size, density, viscosity, and their acoustic properties such as impedance and attenuation coefficient” [0080]. Therefore, since image analysis including spectral analysis and frequency analysis and the pre-determined signal properties can include various parameters in the spectral domain, under broadest reasonable interpretation, functional and/or anatomical parameter data can be extracted by the processor of the console.
Regarding subsequently reconstruct one or more 3D images based on the functional and/or anatomical parameter data, Nair discloses “Additionally, the diagnostic logic 750 may be configured to reconstruct the received data into displayed 2D or 3D images, and the identified components may be visually distinguished on a display 760” [0103]. Therefore, since the diagnostic logic 750 can reconstruct the received data (i.e. the functional and/or anatomical parameter data) into 3D images, the processor is further configured to subsequently reconstruct one or more 3D images based on the functional and/or anatomical parameter data.).
Nair does not teach that the processor of the console is further configured to “control and cause continuous full rotation of an ultrasound transducer array of the catheter-based ultrasound imaging device about a longitudinal axis of the catheter”.
Kemp teaches to “control and cause continuous full rotation of an ultrasound transducer array of the catheter-based ultrasound imaging device about a longitudinal axis of the catheter” (“FIGS. 11-13 depict generation of a three-dimensional image of, e.g. a body lumen, using linear-phased imaging array of the invention. […] During rotation, each of the plurality of imaging elements collects cross-sectional data (or frame) of the lumen, as shown by the imaging plane Bn being rotated 360°. […] Each frame represents a 360° slice of the vessel along the length of the vessel (B-scan), which is shown in FIG. 13” [0033] and “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as [a] single mechanical 360° rotation” [0006]. Therefore, since the linear-phased array is rotated 360° to provide a three-dimensional image of the vessel, the processor had to have controlled and causes continuous full rotation of an ultrasound transducer array of the catheter-based ultrasound imaging device about a longitudinal axis of the catheter (i.e. axis 117 shown in FIG. 12).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair to include providing a 360-degree visualization of the intravascular tissue as disclosed in Kemp to provide the user with a three-dimensional image of the vessel [Kemp: 0006]. Performing intravascular imaging with a rotational IVUS catheter is one of a finite number of known techniques to produce three-dimensional (i.e. 360-degree) visualizations of vessels with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with a 360-degree visualization of the intravascular tissue being subjected to an ablation procedure.
Regarding claim 69, due to its dependence on claim 68, this claim inherits the references disclosed therein. Nair teaches “wherein the functional parameter data is indicative of a characterization of the intravascular tissue and comprises at least one of tissue perfusion, tissue stiffness or elasticity, tissue strain, tissue anisotropy, tissue coherence, specific statistic tissue parameters modeled by statistical distributions, textural parameters of the tissue, and spectral and frequency-based parameters of the tissue” (“At step 330, the ROI is mapped to the IVUS image and associated IVUS data is identified. Image analysis (including, for example and without limitation, spectral analysis and frequency analysis) is then performed on the associated IVUS data at step 335, and at least one parameter is identified at step 340” [0072] and “For example, if the imaging modality being used were ultrasound, the pre-determined signal properties 480 may include various parameters in the spectral domain directly associated with scatter size, density, viscosity, and their acoustic properties such as impedance and attenuation coefficient” [0080]. Therefore, since image analysis including spectral analysis and frequency analysis and the pre-determined signal properties can include various parameters in the spectral domain, under broadest reasonable interpretation, the functional parameter data indicative of a characterization of the intravascular comprises spectral and frequency-based parameters of the tissue.).
Response to Arguments
Applicant’s arguments, see Remarks page 13, filed 06/23/2022, with respect to the double patenting rejections have been fully considered however the examiner notes that the rejection is maintained until such a time that a terminal disclaimer is filed or the claims are amended to overcome the rejection. The examiner further notes that co-pending applications 17041692 and 17032981 both include claim language that is not patentably distinct from the amended claim 58 in the instant application. Thus, the examiner respectfully asserts that the applicant has not amended the claims to overcome the double patenting rejection.
Applicant’s arguments, see Remarks pages 13-16, filed 06/23/2022, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered however, the examiner does not find them persuasive. 
The applicant argues that the prior art references of Nair, Phillips and Kemp, both alone and in combination, fail to teach or suggest a method for providing feedback, including the steps of 1) capturing, via the imaging device, image data associated with intravascular tissue prior to undergoing an ablation procedure, during the ablation procedure, and after the ablation procedure, the image data comprising ultrasound signal data captured from different angular acquisitions using emitted plane-waves and/or focused ultrasound beams and captured over a defined frequency range; 2) processing, via the console, the ultrasound signal data and extracting functional and anatomical parameter data of the intravascular tissue using a functional imaging algorithm and an anatomical imaging algorithm; 3) reconstructing, via the console, at least one of two-dimensional (2D), three-dimensional (3D), and four-dimensional (4D0 images from the image data based on the extracted functional and anatomical parameter data; and 4) displaying, via an interactive interface, the images to an operator prior to, during and after carrying out the ablation procedure, at least some of the images showing one or more lesion formations in a targeted portion of the intravascular tissue as a result of the ablation procedure, thereby providing the operator with visual indication of the sate of the intravascular tissue undergoing ablation, as generally recited in amended claim 58.
The examiner respectfully disagrees and asserts that Nair teaches these limitations. Specifically, the examiner refers the applicant to paragraphs [0109]; [0196]; [0048]; [0053] of Nair as recited in the 35 U.S.C. 102 section above. The examiner respectfully notes that the system of Nair performs ultrasound imaging before, during and/or after ablation (see [0109], [0048]). Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 for the reasons stated above in the response to arguments section and the 35 U.S.C. 102 and 35 U.S.C. 103 rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al. US 20140058294 A1 “Gross” is pertinent to the applicant’s disclosure because it discloses “Reference is again made to FIGS. 1-21B. For some applications of the invention, a 360-degree lesion is formed by ablating tissue using apparatus comprising at least one ultrasound transducer. For example, the transducer may be configured to transmit ultrasound in all radial directions (i.e., from a complete lateral circumference of the transducer), e.g., to form a circular or elliptical lesion” [0423]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793